—Appeal by the defendant from a judgment of the County Court, Westchester County (Silverman, J.), rendered May 31, 1991, convicting him of murder in the second degree and criminal possession of a weapon in the third degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant was not denied his right to a public trial (see, People v Cosentino, 198 AD2d 294 [decided herewith]).
We have considered the defendant’s remaining contentions and find that they are unpreserved for appellate review (see, CPL 470.05 [2]) or do not warrant reversal. Balletta, J. P., Rosenblatt, Miller and Pizzuto, JJ., concur.